                 1    RICHARD T. BOWLES (#46234)
                      ALEXANDREA M. TOMP (#324022)
                 2    Bowles & Verna LLP
                      2121 N. California Blvd., Suite 875
                 3    Walnut Creek, California 94596
                      Telephone: (925) 935-3300
                 4    Facsimile: (925) 935-0371
                      Email: rbowles@bowlesverna.com
                 5           atomp@bowlesverna.com

                 6    Attorneys for Plaintiffs
                      Park Miller, LLC, Henry S. Lawson,
                 7    Marcia Lawson, Lawson Land, Inc.,
                      Edward Miner, James Combs, Dorothy
                 8    Combs, Gregory Combs and Suzanne
                      Combs
                 9

               10

               11                              IN THE UNITED STATES DISTRICT COURT

               12                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               13
                      PARK MILLER, LLC, a Delaware limited liability        Case No. 19-cv-04185-WHO
               14     company, HENRY S. LAWSON, an individual and
                      co-trustee of the LAWSON CHARITABLE                   STIPULATED REQUEST TO EXTEND
               15     REMAINDER UNITRUST and co-trustee of the              TIME TO RESPOND TO DEFENDANTS’
                      LAWSON FAMILY TRUST, MARCIA                           MOTION TO DISMISS; ORDER
               16     LAWSON, an individual and co-trustee of the
                      LAWSON CHARITABLE REMAINDER
               17     UNITRUST and co-trustee of the LAWSON
                      FAMILY TRUST, LAWSON LAND, INC., a
               18     California corporation, EDWARD MINER, an
                      individual and trustee of the MINER 2003 LIVING
               19     TRUST, EDWARD MINER SEPARATE
                      PROPERTY, JAMES COMBS an individual and
               20     co-trustee of the JAMES AND DOROTHY
                      COMBS FAMILY LIVING TRUST, DOROTHY
               21     COMBS, an individual and co-trustee of the
                      JAMES AND DOROTHY COMBS FAMILY
               22     LIVING TRUST, GREGORY M. COMBS, an
                      individual and co-trustee of the GREGORY M.
               23     AND SUZANNE B. COMBS FAMILY LIVING
                      TRUST, and SUZANNE B. COMBS, an individual
               24     and co-trustee of the GREGORY M. AND
                      SUZANNE B. COMBS FAMILY LIVING
               25     TRUST,

               26           Plaintiffs,
               27     v.

               28     DURHAM GROUP, LTD., a New York
                      Corporation, DURHAM COMMERCIAL
               30
Bowles & Verna LLP
                                                                        1
 2121 N. California
     Suite 875                 STIPULATED REQUEST TO EXTEND TIME TO RESPOND TO DEFENDANTS’ MOTION TO
               31
Walnut Creek 94596                                            DISMISS
 1   CAPITAL CORP., a New York Corporation,
     MAASAI HOLDINGS LLC, a New York limited
 2   liability company, FIRST AUSTIN FUNDING
     CORP., a New York corporation, CRAIG
 3   MCGRAIN, an individual, and DOES 1-50,
     inclusive
 4
            Defendants.
 5

 6

 7          Pursuant to Civil Local Rule 6-1 and 6-2 of the Northern District of California, the parties

 8   through undersigned counsel stipulate and respectfully request that the Court extend the deadline for

 9   Plaintiffs to respond to Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction and for

10   Failure to State a Claim filed on September 25, 2019 (“Motion to Dismiss”) due to the complex nature

11   of the claims and the number of parties involved.

12          The parties hereby stipulate, subject to approval of the Court, as follows:

13          1.      Plaintiffs’ Response to Defendants’ Motion to Dismiss will be filed on our before

14   October 16, 2019.

15          2.      Defendants’ Reply to Plaintiffs’ Response to Defendants’ Motion to Dismiss will be

16   filed on or before October 30, 2019.

17          This is the first extension in this case regarding the present motion. A previous stipulation was

18   entered to extend Defendants’ time to respond to the Complaint.

19          The amendment of these dates will not affect any other deadlines or hearing dates in this action

20   The Motion Hearing for Defendants’ Motion to Dismiss is currently set for November 13, 2019.

21          IT IS SO STIPULATED AND AGREED.

22

23

24

25

26
27

28

30                                                       2
                 STIPULATED REQUEST TO EXTEND TIME TO RESPOND TO DEFENDANTS’ MOTION TO
31                                              DISMISS
 1    Dated: October 4, 2019                                BOWLES & VERNA LLP

 2                                                          By: /s/ Alexandrea M. Tomp
                                                                RICHARD T. BOWLES
 3
                                                                ALEXANDREA M. TOMP
 4                                                              Attorneys for Plaintiffs
                                                                Park Miller, LLC, Henry S. Lawson,
 5                                                              Marcia Lawson, Lawson Land, Inc.,
                                                                Edward Miner, James Combs, Dorothy
 6                                                              Combs, Gregory Combs and Suzanne
                                                                Combs
 7
      Dated: October 4, 2019                                   CARLSON & MESSER LLP
 8

 9                                                             By: /s/June D. Coleman
                                                               JUNE D. COLEMAN
10                                                             Attorneys for Defendants
                                                               Durham Group, Ltd., Durham Commercial
11                                                             Capital Corp., Maasai Holdings LLC, First
                                                               Austin Funding Corp., and Craig McGrain
12
                                              FILER’S ATTESTATION
13
            Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, I, Alexandrea M. Tomp, attest that
14
     concurrence in the filing of this document has been obtained.
15
                                                               By: /s/ Alexandrea M. Tomp
16

17

18                                                     ORDER

19          IT IS ORDERED that the foregoing Agreement is approved.

20    Dated: October 4, 2019

21                                                             By: ____________________________
                                                               HONORABLE WILLIAM H. ORRICK
22                                                             United States District Judge

23

24

25

26
27

28

30                                                      3
               STIPULATED REQUEST TO EXTEND TIME TO RESPOND TO DEFENDANTS’ MOTION TO
31                                            DISMISS
